UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4453



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RANDALL EUGENE HILLIAN,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:04-cr-00041-WLO)


Submitted:   January 9, 2008                 Decided:   January 24, 2008


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, THE LAW OFFICES OF AMES C. CHAMBERLIN, PLLC,
Greensboro, North Carolina, for Appellant. Robert Albert Jamison
Lang, OFFICE OF THE UNITED STATES ATTORNEY, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Randall    Eugene    Hillian    appeals    his    sentence       imposed

following     this    court’s    remand    for   resentencing.          See    United

States v. Hillian, 210 F. App’x 251 (4th Cir. 2006) (unpublished).

Finding no error, we affirm.

             On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

grounds     for   appeal,   but   questioning        whether   the     sentence    is

reasonable.       In his pro se supplemental brief, Hillian joins his

counsel in arguing that the sentence is unreasonable.                         Hillian

additionally contends that 18 U.S.C. § 3553(a) (2000), as applied

to him, is unconstitutional.          The Government elected not to file a

responding brief.

             Initially,     Hillian       contends    that     his   sentence      is

unreasonable.        However, the district court appropriately treated

the Sentencing Guidelines as advisory, properly calculated and

considered the advisory guideline range, and weighed the relevant

18 U.S.C. § 3553(a) factors.        See United States v. Hughes, 401 F.3d

540, 546-47 (4th Cir. 2005).              As Hillian’s applicable advisory

guideline range of 120 to 150 months was greater than the statutory

maximum of 120 months’ imprisonment, see 18 U.S.C. § 924(a)(2)

(2000), the court properly determined that the statutory maximum

was   the    advisory     guideline    sentence.         See    U.S.    Sentencing

Guidelines Manual § 5G1.1(c)(1) (2003).              Thus, Hillian’s 120-month


                                      - 2 -
sentence is presumptively reasonable.                  See United States v. Green,

436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006);

see also Rita v. United States, 127 S. Ct. 2456, 2462-65 (2007)

(approving presumption of reasonableness accorded sentences within

properly calculated guideline range).

              Hillian additionally contends that § 3553(a), as applied

to him, is unconstitutional.                He argues that “[t]his must be so,

because      the     factors    lead       to   nothing    more       than    a       guideline

sentence.”           However, the mere fact that Hillian received the

advisory        guideline       sentence        does      not     render          §    3553(a)

unconstitutional.            Rather, it reflects that the district court

found     the      Sentencing     Commission’s         view      of     the   appropriate

application of § 3553(a) factors suitable.                       Therefore, we discern

no   basis      in   the     record   to    conclude      that    the    presumption        of

reasonableness has been overcome.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      Accordingly, we affirm Hillian’s sentence.                           This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.      If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel      may      move    this     court     for   leave       to    withdraw         from

representation.            Counsel’s motion must state that a copy thereof


                                            - 3 -
was served on the client.   We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                          AFFIRMED




                               - 4 -